11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of J.R. and I.R., children, * From the 326th District Court
                                              of Taylor County,
                                              Trial Court No. 8126-CX.

No. 11-16-00203-CV                         * January 17, 2017

                                           * Memorandum Opinion by Willson, J.
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the order below. Therefore, in accordance with this court’s opinion,
we reverse the order of the trial court insofar as it terminated the mother’s
parental rights, and we remand this cause to the trial court for further
proceedings to be commenced within 180 days of this court’s mandate.